The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/21 has been entered.
 
Applicant's amendment and response filed 2/12/21 is acknowledged and has been entered.

The Declaration of Inventor Lislotte Brix under 37 C.F.R. 1.132 filed 2/12/21 is acknowledged and has been entered.  

2.  Applicant is reminded of Applicant's election with traverse of Group I and species of SEQ ID NO: 146509 (no longer recited in the claims) in Applicant’s amendment and response filed 5/11/15.  Applicant is reminded that in addition, upon consideration of the prior art, examination had also been extended to include SEQ ID NO: 56395 (which is presently recited in instant base claim 1).  

Claims 1, 1631, 1632, 1647, 1648 and 1650-1653 are presently being examined as they read upon a MHC multimer comprising the peptide consisting of the sequence of SEQ ID NO: 56395.  Newly added claims 1654 and 1655 are therefore withdrawn from consideration as they are drawn to a MHC multimer comprising a non-elected species of peptide.

3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 1631, 1632, 1647, 1648 and 1650-1653 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.

This is a new ground of rejection necessitated by Applicant’s amendment filed 2/12/21.

The amendatory material not supported by the disclosure as originally filed is as follows:  wherein the MHC protein is a MHC class II protein selected from HLA-DR and HLA-DP and wherein the cancer antigenic peptide that binds to it is SLLMWITQC (SEQ ID NO: 56395).  

Applicant points to support in the originally filed specification at page 4, lines 10-12 and originally filed claim 1453 for the amendment to the instant claims.  

However, there is no disclosure in the originally filed specification or claims that the specific peptide that consists of the sequence of SLLMWITQC (SEQ ID NO: 56395) binds to an HLA-DR or an HLA-DP molecule, nor to the HLA-DRB1*01:01 or HLA-DPB1*04:01. There is a broad recitation in claim 1453 that peptides can bind to a variety of members of HLA class I proteins or HLA class II proteins, but there is no originally filed disclosure pointing to binding of this particular said peptide to any of the alternatives recited in the said claim, nor to the HLA-DRB1*01:01 or HLA-DPB1*04:01 molecules.

5.  Claims 1, 1631, 1632, 1647, 1648, 1650, 1651 and 1653 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Changes to this rejection are necessitated by Applicant’s amendment filed 2/12/21.

Applicant has broadly claimed a MHC multimer comprising (a-b-P)n, 
	wherein n > 4,
	wherein a and b together form a functional MHC protein capable of binding the antigenic peptide, P,
	wherein (a-b-P) is the MHC-peptide complex formed when the peptide P binds to the functional MHC protein,
	wherein the hydrophobic transmembrane regions of the MHC protein -chain and -chain are replaced by leucine zipper dimerization domains, and/or one or more cysteine residues are introduced at the COOH-terminal of the -chain and  -chain to -chain and -chain are chemically linked together, or the -chain and P are chemically linked together; or the -chain and P are chemically linked together; and/or covalent cross-links are introduced on the folded MHC-peptide complex,
wherein each MHC peptide complex of a MHC multimer is associated with one or more multimerization domains via a linker to the peptide P, wherein said one or more multimerization domains comprise nucleic acid duplexes,  
wherein the MHC protein is a MHC class II protein selected from HLA-DR and HLA-DP, and
	wherein P is a cancer antigenic peptide derived from NY-ESO-1 and is SLLMWITQC (SEQ ID NO: 5695),

including the limitations recited in the dependent claims, composition thereof and kit thereof.

The MHC class II protein and the peptide consisting of the sequence of SEQ ID NO: 56395 must possess the functional property of binding to one another.  Although instant base claim 1 recites that the MHC protein is a MHC class II protein selected from HLA-DR and HLA-DP, the claims do not recite which HLA-DR or HLA-DP the peptide binds.

The specification does not disclose a representative number of species of such MHC multimer, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  

Evidentiary reference HLA Nomenclature (2015, of record) teaches that there are 1,740  different HLA-DRB alleles and 489 different HLA-DPB alleles.  

There is no evidence of record of a representative number of species of HLA-DR or HLA-DP proteins that bind to SLLMWITQC (SEQ ID NO: 56395). 

Evidentiary reference Nielsen et al (Immunology, 2010, 130: 319-328, of record) teaches that MHC class II prediction methods can narrow the choice of peptides to test to identify a true MHC binding peptide, but that the peptides must still be tested. Nielsen et al teach that there is a relatively large false-positive rate in using prediction methods to identify MHC class II ligands.  Said reference teaches that that factors such as N- and -C-flanking  amino acid residue sequences surrounding the core binding sequence, the ability of peptides to bind in multiple registers due to the open MHC class II peptide binding groove, and the variable length N- and C-termini negatively influence class II MHC ligand prediction, as do factors other than peptide/MHC binding such as susceptibility to proteolytic activity in the endosome/lysosome and peptide/antigen abundance in the antigen presenting cell (see entire reference).  

Also note in regard to the teachings of Nielsen et al that the claimed MHC class II/peptide complex of the claimed multimer in the alternative recitation (i.e., with regard the limitation “and/or… or the -chain and P are chemically linked together, or the -chain and P are chemically linked together”) is associated with one or more multimerization domains via a linker to the peptide “P” (in the alternative), thereby increasing the length without limit of any peptide predicted to bind to a MHC class II molecule, the length and composition of the chemical linkage may influence the functional property of peptide binding to the MHC class II binding groove. 

Evidentiary reference Soria-Guerra et al (J. Biomed. Inform., 2015, 53: 405-414, of record) teaches that there is still limited success in predicting MHC-II binding epitopes due to several factors including the insufficient or low-quality training data, lack of consideration of the influence of flanking residues, difficulty in identifying 9–mer binding cores within longer peptides used for training, and the relative permissiveness of the binding groove of MHC-II molecules which limits the binding stringency (see entire reference especially section “3” at page 408, column 1, 2nd full paragraph.  

The evidentiary references establish that a peptide that is predicted to bind to MHC must be tested to determine if it actually binds to a MHC molecule, i.e., there is no structure/function relationship for peptides that bind to a MHC molecule, including if it comprises anchor residues for potential binding to a particular MHC molecule.  The specification does not disclose any species of MHC class II/SEQ ID NO: 56395 complexes.  There is no disclosure of which MHC class II molecule(s), including HLA-DRB or HLA-DPB, can bind SEQ ID NO: 56395.

Although one of skill in the art could predict which peptides from particular cancer antigenic proteins can bind to a particular MHC class II allele product or could screen for binding peptides, note that:
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

The recent decision in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), although pertaining to inadequate written description for antibodies specific for newly characterized antigens, underscores the general precept of 35 U.S.C. 112, 1st paragraph, that written description is not met even when preparation of a product is routine and conventional. 
Also see the Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018, USPTO, which clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the above bolded text, at  https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

Although the structure of MHC class II molecules, including HLA-DRB or HLA-DPB, are known in the art, it is not known which MHC class II molecule(s) will bind(s) to the peptide represented by SEQ ID NO: 56395. 
Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Therefore, it appears that the instant specification does not adequately disclose the breadth of the antigenic cancer peptide/MHC class II multimer recited in the instant claims to which SEQ ID NO: 56395 binds.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such multimers at the time the instant application was filed.   

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 2/12/21 on pages 7-8.

Applicant argues that as claim 1 has been amended to recite only two classes of MHC class II alleles, HLA-DR and HLA-DP, the breadth of the claim has been significantly reduced to two sets of closely related alleles, that Applicant has presently provided evidence that HLA-DRB1*02:01 and HLA-DPB1*04:01 bind to the peptide represented by SEQ ID NO: 56396, that this 9mer peptide is representative of the genus of short peptides recited in claim 1 that are 8-11 amino acids in length, and so evidence has been provided for a representative number of functional species within the presently claimed genus.  Applicant argues that the MHC class and specific sequence of the peptide are features which are generic within the present invention, and as such Applicant should not be required to specify or limit the exact molecular structure of these features.  Applicant argues that primary inventive aspect of the invention is the use of a nucleic acid duplex in the backbone or multimerization domain and that the combination of specific MHC proteins with bound antigenic peptide is not the invention.

However, SEQ ID NO: 56395 is recited in the instant claims and is a feature of the invention, as is the HLA-DR or HLA-DP allele product to which it binds in the claimed MHC multimer. SEQ ID NO: 56395 is under examination at the present time, and there is no evidence of record that SEQ ID NO: 56395 binds to any of the other approximately 2,200 HLA-DRB1 and HLA-DRB1 allele products. In addition, the evidentiary references 
establish that a peptide that is predicted to bind to MHC must be tested to determine if it actually binds to a MHC molecule, i.e., there is no structure/function relationship for peptides that bind to a MHC molecule, including if it comprises anchor residues for potential binding to a particular MHC molecule, notwithstanding that the length of the recited peptide(s) is/are within that of those that can potentially bind to an MHC class II molecule.  The specification does not disclose any species of MHC class II/SEQ ID NO: 56395 complexes (nor for the non-elected peptides).  

6.  Applicant’s amendment filed 2/12/21 and the Declaration of Inventor Brix  under 37 C.F.R. 1.132 filed 2/12/21 have overcome the prior rejection of record of claims 1, 1631, 1632, 1638, 1640, 1644, 1645-1648, 1650 and 1651 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Applicant has canceled the claims that recite a vaccine and has amended instant base claim 1 to recite that the MHC protein is a MHC class II protein selected from HLA-DR and HLA-DP.  The Declaration of Inventor Brix under 37 C.F.R. 1.132 filed 2/12/21 has provided evidence that the peptide represented by SEQ ID NO: 56395 binds to HLA-DRB*01:01 and to HLA-DPB*04:01, and it would not constitute undue experimentation to determine other allele products within the HLA-DR and HLA-DP genus’ that bind to the said peptide, if any.

7.  No claim is allowed.

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644